*24ORDER
The Director of the Lawyers’ Professional Responsibility Board filed a petition with this court alleging that the respondent Mark A. Olson has committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent, on four separate occasions during the period from July 1987 through July 1991, altered a declarations sheet from an expired malpractice insurance policy to falsely indicate that he was currently insured and that he provided the altered declarations sheets to his officesharers knowing that they would be submitted with their applications for malpractice insurance coverage. Simultaneous with the filing of the petition for disciplinary action, the Director filed a stipulation of the parties in which the respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers’ Professional Responsibility. Respondent has also waived his right to interpose an answer and unconditionally admitted the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers’ Professional Responsibility is a public reprimand and the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers’ Professional Responsibility.
The court, having considered all the facts and circumstances surrounding this matter, the petition of the Director and the stipulation of the parties NOW ORDERS:
1. That the respondent Mark A. Olson is hereby publicly reprimanded pursuant to Rule 15 of the Rules on Lawyers’ Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers’ Professional Responsibility.